                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


DOLORIS T.,

               Plaintiff,

               v.                                           Case No. 4:18-cv-12

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security,

               Defendant.

                                    OPINION AND ORDER

       Plaintiff Doloris T. seeks judicial review of the decision denying her disability benefits

and asks this Court to remand the case. For the reasons below, this Court remands the ALJ’s

decision.



A.     Overview of the Case

       Plaintiff alleges that she became disabled on January 1, 2010. (R. at 159.) She meets

insurance requirements through September 30, 2015. (R. at 159.) Before filing for disability,

Plaintiff worked with various home healthcare providers as a home health aide from 1998 until

2010. (R. at 150-53.) Plaintiff claims disability as of January 1, 2010, due to a combination of

damage to her knees as well as a near-total tear of the supraspinatus. (R. at 44.) The

Administrative Law Judge (“ALJ”) found that Plaintiff was able to perform a number of jobs in

the national and local economy. (R. at 26.) As a result, the ALJ denied her disability benefit

request on August 26, 2016. (R. at 27.)




                                                 1
B.     Standard of Review

       This Court has authority to review the Commissioner’s decision under 42 U.S.C.

§ 405(g). The Court will ensure that the ALJ built an “accurate and logical bridge” from

evidence to conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). This requires the

ALJ to “confront the [plaintiff’s] evidence” and “explain why it was rejected.” Thomas v. Colvin,

826 F.3d 953, 961 (7th Cir. 2016). The Court will uphold decisions that apply the correct legal

standard and are supported by substantial evidence. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d

345, 351 (7th Cir. 2005). Evidence is substantial if “a reasonable mind might accept [it] as

adequate to support [the ALJ’s] conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971).



C.     Disability Standard

       To determine eligibility for disability benefits under the Social Security Act, the ALJ will

perform a five-step inquiry:

       “(1) whether the claimant is currently employed; (2) whether the claimant has a
       severe impairment; (3) whether the claimant’s impairment is one that the
       Commissioner considers conclusively disabling; (4) if the claimant does not have
       a conclusively disabling impairment, whether he can perform his past relevant
       work; and (5) whether the claimant is capable of performing any work in the
       national economy.”

Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012).

       The burden of proof resides with the claimant for the first four steps, shifting to the

Commissioner for determination of disability at step five. Clifford v. Apfel, 227 F.3d 863, 868

(7th Cir. 2000).




                                                 2
D.     Analysis

       Plaintiff asserts the ALJ committed reversible error in assessing an RFC which did not

include her limitations from her tear of the supraspinatus (Pl.’s Br. at 1). The ALJ is required to

consider all the relevant available medical evidence. Garfield v. Schweiker, 732 F.2d 605, 609

(7th Cir. 1984). The ALJ must also build an “accurate and logical bridge” from evidence to

conclusion. Thomas v. Colvin, 745 F.3d 802, 806 (7th Cir. 2014). Here, the ALJ mentions the

tear of the supraspinatus, but fails to assess the impact of this severe tear upon Plaintiff’s RFC.

(R. at 23). This does not meet the requirement of providing a “logical bridge” as required to

follow the ALJ’s analysis.

       Further, the ALJ notes that while there is “no evidence of the claimant undergoing right

shoulder surgery . . . lack of complaints related to right shoulder pain since . . . June 2014

suggests that any surgical intervention was successful.” Id. This statement implies that the ALJ

considered a possibility that surgical intervention took place without any underlying evidence of

such surgery. The ALJ is not permitted to “cherry-pick facts that support a finding of non-

disability while ignoring evidence that points to a disability finding.” Denton v. Astrue, 596 F.3d

419, 425 (7th Cir. 2010). Implying that a lack of further complaints suggests that successful

surgical intervention may have taken place is a step beyond the cherry-picking of certain facts in

evidence forbidden by Denton and implies that the ALJ has considered facts not in evidence at

all. Id. Certainly, this speculation is not a logical bridge between the evidence and the ALJ’s

decision as required by Thomas. Thomas, 745 F.3d at 806.

       Finally, while the ALJ may draw inferences about the claimant’s condition on the basis of

lack of treatment, this requires the ALJ to explore claimant’s explanations for lack of medical

care. Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir. 2014). In Beardsley, similar to the



                                                  3
instance case, the ALJ made no “attempt to determine why Ms. Beardsley elected not to have

expensive and invasive surgery.” Id. Here, the ALJ also did not inquire as to why Plaintiff did

not elect to have surgery on her shoulder, nor did the ALJ inquire as to whether she had already

had surgery. Additionally, as in Beardsley, Plaintiff also complained of worsening pain from her

condition with no contradictory evidence that this pain from the tear of the supraspinatus was

ever alleviated via surgery or otherwise. (R. at 362). As a result, the ALJ drew inferences about

Plaintiff’s lack of further care without sufficiently exploring the reasons for that lack of care.



E.     Conclusion

       The ALJ failed to draw a logical bridge between the evidence of a severe tear of the

supraspinatus and the RFC findings. Further, the ALJ improperly implied facts not present in the

medical record in support of his conclusion. For these reasons, the Court remands the ALJ’s

decision for further consideration consistent with this opinion.



       SO ORDERED on August 22, 2019.



                                               S/ Joseph S. Van Bokkelen
                                              JOSEPH S. VAN BOKKELEN
                                              UNITED STATES DISTRICT JUDGE




                                                  4
